Title: To Alexander Hamilton from Benjamin Stoddert, 3 May 1799
From: Stoddert, Benjamin
To: Hamilton, Alexander


Sir,
Navy Department3rd May 1799

I do myself the honor to enclose the copy of a letter I have written to Capt Talb⟨ot.⟩ I have proposed to the President that Nichol⟨son⟩ should be employed in superintending the building of one of the 74 gun ships, & I presume he will acquiesce. Barry the brave, seemed to be, and to think himself, too infirm for active service—perhaps employment may be found for him also, on shore. It is desireable the Frigates, whose Commanders will always have the command of a number of inferior vessels, and generally separate commands, should be commanded by active enterprising men. Truxtun may be the senior Officer in active service, Talbot next, & these two men may not come in contact for years.
I trouble you with this view of the Navy prospects, in the hope that you will influence Talbot to serve. He is a man of too much merit to be lost to the service; & I see not how it is possible to retain him on his own terms without losing Truxtun—but what is of more consequence, without violating principles, to do injustice to Truxtun. As to Talbots legal right to be the senior officer, it stands upon the same grounds which Knox contended for. The Law reducing the Frigates to three terminated completely every thing done or authorized to be done, with respect to the other three—and the President, had he been so inclined, had no more right to continue Captains in the service of the U States, for the three reduced Frigates, than he had to continue the building of them. Captains Talbot, Dale and Sever, therefore, returned to the mass of Citizens, just as Genl. Knox did when the former army was reduced. Had the Letter written by the Secretary at war, to these Gentlemen, contained the stipulation that they should still retain their rank in the Navy of the United States, it would have been nugatory. There was no power to make such a stipulation.
But admitting I am wrong in this idea, as seemed to be your impression, when I had the pleasure of seeing you and as is at this time the impression of the Attorney General: still there is no getting over, the second nomination in May 1798 of Capt Talbot to the Senate.
I have the honor to be   with great esteem Sir   Yr Most Obed Serv
Ben Stoddert
